Case 7:19-cr-00547-CS Document 98 Filed 06/18/21 Page 1 of 2
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

300 Quarropas Street
White Plains, New York 10601

MEMO ENDORSED

June 18, 2021 sof Granted pperied

 

“ Applicat
VIA ECF AND EMAIL So Ordered.
The Honorable Cathy Seibel Beth
United States District Judge — Wyle
Southern District of New York Cathy Seibel, USs.DI.
300 Quarropas Street 6 1% 2|
White Plains, New York 10601 Dated:

Re: United States v. Mehdi Moslem, et al., 19 Cr. 547 (CS)
Dear Judge Seibel:

The Government respectfully writes to provide an update on the defendants’ re-
lease conditions, which the Court modified at a bail hearing on June 7, 2021. (See
Minute Entry, June 7, 2021.) At the bail hearing, the Court increased the bond
amount for each defendant to $1 million, to be fully secured by property. Ud.) The
Court also required the defendants to each provide four financially responsible bond
co-signers, and placed both defendants on home incarceration.! (/d.)

I. Saaed Moslem’s Appearance Bond

Based on the parties’ discussions following the bail hearing, the Government un-
derstands that the defendants are in the final stages of selling the dealership prop-
erty for Exclusive Motor Sports LLC. The Government has reviewed a closing state-

“ ment from the defendants, which shows that the deal will result in approximately
$500,000 of proceeds, after closing costs. The Government is informed the deal will
close on June 22, 2021. Defense counsel has agreed to receive these proceeds in escrow
after closing (specifically, the Emouna & Mikhail, P.C. IOLA account), and the Gov-
ernment believes this amount would be sufficient to secure Saaed Moslem’s modified
appearance bond, in lieu of $1 million in secured property.

Based on the foregoing, the Government respectfully proposes, with the defendants’
consent, the following bail modification for Saaed Moslem:

e Defendant Saaed Moslem’s appearance bond is modified to be fully secured by
an additional $500,000, based on the proceeds of the Exclusive Motor Sports

 

1 The Court ordered that Mehdi Moslem’s home incarceration can be modified to
home detention after he satisfies the bond conditions.
Case 7:19-cr-00547-CS Document 98 Filed 06/18/21 Page 2 of 2

The Honorable Cathy Seibel Page 2
United States District Judge

dealership sale. This amount shall be deposited with the Clerk of Court and
shall be in lieu of the $1 million fully secured bond ordered at the June 7, 2021
hearing. .

e All other conditions of release, including home incarceration, remain the same.

Il. Mehdi Moslem’'s Appearance Bond

As to Mehdi Moslem, the defense counsel has provided an April 2021 appraisal
report and related documentation regarding a property owned by Mehdi Moslem on
30-15 Thomson Avenue, Long Island City, New York (the “Long Island City Prop-

* erty”). Although the Government does not agree with the final appraisal amount as
described in Mr. Emouna’s June 14, 2021 letter (ECF No. 97), the Government agrees

for the limited purpose of satisfying bail conditions that Mehdi Moslem can secure of

his $1 million bond against the Long Island City Property.

Ill. Conclusion

Based on the expected date of the Exclusive Motor Sports sale, the Government
~ consents to a one week extension of the defendants’ deadline to satisfy their bond
conditions. The Government will advise the Court upon satisfaction of all bond con-
ditions for the defendants.

posed modification to Saaed Moslem’s appearance bond, and the requested one week

Accordingly, the Government respectfully requests that the Court grant the =a]
extension for the defendants to satisfy their bond conditions.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

Daniel Loss Vi

Nicholas 5. Bradley

James McMahon

Assistant United States Attorneys
(212) 637-6527 / (914) 993-1962 / -1936

_ cc; Counsel of Record (by ECF)

of
